EXHIBIT 10.39

SEPARATION AGREEMENT AND GENERAL
RELEASE OF ALL CLAIMS

                    This Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between James Baumker (“Employee”) on the one hand,
and Maxwell Technologies, Inc.  (“the Company”) on the other.  (Collectively,
Employee and the Company shall be referred to as “the Parties.”)

                    1.       Employee is a former employee of the Company. 
Employee’s last day of employment with the Company was 10/31/03(Effective
Date).  The Parties desire to resolve any and all differences related to
Employee’s employment with the Company and/or the cessation of that employment. 
Additionally, the Parties desire to resolve any known or unknown claims between
them, neither party admitting any liability or fault.  For these reasons, the
Parties have entered into this Agreement.

                    2.       a. Without entering into this Agreement, Employee
is entitled to a severance payment equal to two weeks pay at Employee’s existing
weekly rate of pay, less payroll tax deductions.  This amount has been paid in
one lump sum on the Effective Date.  All vacation accrual and other fringe
benefits of Employee ceased on the Effective Date, other than insurance benefits
which will cease on November 30, 2003. 

                              b.     If Employee enters into this Agreement and
does not revoke this Agreement within the time period provided below in Section
15, the Company will provide Employee with an additional severance payment equal
to 24 weeks pay at Employee’s existing weekly rate of pay, less payroll tax
deductions.  This amount will be paid in one lump sum as soon as possible
following the expiration of 10 business days after Employee signs this
Agreement.

                    3.       In consideration of and in return for the promises
and covenants undertaken herein by the Company, including the payments Employee
will receive under paragraph 2 herein, and for other good and valuable
consideration, receipt of which is hereby acknowledged, Employee does hereby
acknowledge full and complete satisfaction of and does hereby release, absolve
and discharge the Company and the Company’s parents, subsidiaries, affiliates,
related companies and business concerns, past and present, and each of them, as
well as each of their partners, trustees, directors, officers, agents,
attorneys, servants and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, grievances, wages, vacation payments, severance payments, obligations,
commissions, overtime payments, debts, expenses, damages, judgments, orders and
liabilities of whatever kind or nature in state or federal law, equity or
otherwise, whether known or unknown to Employee which Employee now owns or holds
or has at any time owned or held as against Releasees, or any of them, including
specifically but not exclusively and

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

without limiting the generality of the foregoing, any and all claims, demands,
grievances, agreements, obligations and causes of action, known or unknown,
suspected or unsuspected by Employee:  (1) arising out of Employee’s employment
with the Company or the ending of that employment; or (2) arising out of or in
any way connected with any claim, loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of the Releasees, or any of them, committed or omitted on or before the
Effective Date.  Also without limiting the generality of the foregoing, Employee
specifically releases the Releasees from any claim for attorneys’ fees and/or
costs of suit.  EMPLOYEE SPECIFICALLY AGREES AND ACKNOWLEDGES EMPLOYEE IS
WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY,
RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS,
DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION, OR OTHER ANTI-DISCRIMINATION
LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT
AND THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, OR BASED ON THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON
AN ACTION FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY.

                    4.       It is the intention of Employee in executing this
Agreement that it shall be effective as a bar to each and every claim, demand,
grievance and cause of action hereinabove specified.  In furtherance of this
intention, Employee hereby expressly waives any and all rights and benefits
conferred upon Employee by the provisions of Section 1542 of the California
Civil Code and expressly consents that this Agreement shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims, demands and causes
of action, if any, as well as those relating to any other claims, demands and
causes of action hereinabove specified.  Section 1542 provides:

                    “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.”

                    Having been so apprised, Employee nevertheless hereby
voluntarily elects to and does waive the rights described in Civil Code Section
1542 and elects to assume all risks for claims that now exist in Employee’s
favor, known or unknown, that are released under this Agreement.

                    5.       The Company expressly denies any violation of any
federal, state or local statute, ordinance, rule, regulation, policy, order or
other law.  The Company

-2-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

also expressly denies any liability to Employee.  This Agreement is the
compromise of disputed claims and nothing contained herein is to be construed as
an admission of liability on the part of the parties hereby released, or any of
them, by whom liability is expressly denied.  Accordingly, while this Agreement
resolves all issues regarding the Company referenced herein, it does not
constitute an adjudication or finding on the merits of any allegations and it is
not, and shall not be construed as, an admission by the Company of any violation
of federal, state or local statute, ordinance, rule, regulation, policy, order
or other law, or of any liability.  Moreover, neither this Agreement nor
anything in it shall be construed to be or shall be admissible in any proceeding
as evidence of or an admission by the Company of any violation of any federal,
state or local statute, ordinance, rule, regulation, policy, order or other law,
or of any liability.  This Agreement may be introduced, however, in any
proceeding to enforce the Agreement.  Such introduction shall be pursuant to an
order protecting its confidentiality.

                    6.       Employee acknowledges that during Employee’s
employment, Employee had access to trade secrets and confidential information
about the Company, including but not limited to the Company’s products and
services, research and development of new products and services, customers, and
methods of doing business.  Employee agrees that Employee shall not disclose any
information relating to the trade secrets or confidential information of the
Company or its customers which has not already been disclosed to the general
public.

                    7.       Employee agrees the terms and conditions of this
Agreement are confidential, and shall not be disclosed, discussed or revealed by
Employee to any other person or entity.

                    8.       Each party expressly agrees that such party will
not in any way disparage or otherwise cause to be published or disseminated any
negative statements, remarks, comments or information regarding the other party.

                    9.       This Agreement shall be construed in accordance
with, and be deemed governed by, the laws of the State of California.

                    10.     If any provision of this Agreement or application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provision or application.  To this end, the provisions of this Agreement are
severable.

                    11.     The Parties hereto acknowledge each has read this
Agreement, that each fully understands its rights, privileges and duties under
the Agreement, and that each enters this Agreement freely and voluntarily.  Each
party further acknowledges each has had the opportunity to consult with an
attorney of its choice to explain the terms of this Agreement and the
consequences of signing it.

-3-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    12.     The undersigned each acknowledge and represent that
no promise or representation not contained in this Agreement has been made to
them and acknowledge and represent that this Agreement contains the entire
understanding between the Parties and contains all terms and conditions
pertaining to the compromise and settlement of the subjects referenced herein. 
The undersigned further acknowledge that the terms of this Agreement are
contractual and not a mere recital.

                    13.     Employee acknowledges Employee may hereafter
discover facts different from, or in addition to, those Employee now knows or
believes to be true with respect to the Claims herein released, and agrees the
release herein shall be and remain in effect in all respects as a complete and
general release as to all matters released herein, notwithstanding any such
different or additional facts.

                    14.     The Company hereby advises Employee in writing to
discuss this Agreement with Employee’s attorney before executing it.  Employee
acknowledges that the Company has provided Employee at least forty-five (45)
days within which to review and consider this Agreement before signing it. 
Should Employee decide not to use the full forty-five days, then Employee
knowingly and voluntarily waives any claims that Employee was not in fact given
that period of time or did not use the entire forty-five days to consult an
attorney and/or consider this Agreement.

                    15.     Within three calendar days of signing and dating
this Agreement, Employee shall deliver the executed original of the Agreement to
Donald M. Roberts, General Counsel, Maxwell Technologies, Inc., 9244 Balboa
Avenue, San Diego, California  92123.  However, Employee acknowledges that
Employee may revoke this Agreement for up to seven (7) calendar days following
Employee’s execution of this Agreement and that it shall not become effective or
enforceable until the revocation period has expired.  Employee acknowledges that
such revocation must be in writing addressed to Rich Balanson, Chief Executive
Officer, Maxwell Technologies, Inc., 9244 Balboa Avenue, San Diego, California 
92123, and received not later than midnight on the seventh day following
execution of this Agreement by Employee.  If Employee revokes this Agreement
under this paragraph, the Agreement shall not be effective or enforceable and
Employee will not receive the payments described in paragraph 2b above.

                    16.     If Employee does not revoke this Agreement in the
time frame specified in the preceding paragraph, the Agreement shall be
effective at 12:01 a.m. on the eighth day after it is signed by Employee.

                    17.     Employee acknowledges that, despite the cessation of
Employee’s employment with the Company, Employee may continue to be subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  Employee further acknowledges that the Company has advised him to
consult independent counsel regarding the applicability of Section 16 of the
Exchange Act.

-4-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    I have read the foregoing Separation Agreement and General
Release of All Claims and I accept and agree to the provisions contained therein
and hereby execute it voluntarily and with full understanding of its
consequences.

PLEASE READ CAREFULLY.  THIS AGREEMENT
CONTAINS A GENERAL RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


 

 

Date: ____________, 2003

--------------------------------------------------------------------------------

 

 

James Baumker

 

 

 

 

 

 

 

 

Maxwell Technologies, Inc. 

 

 

 

 

 

By:

 

 

Date: ____________, 2003

 

--------------------------------------------------------------------------------

 

 

 

Rich Balanson

 

 

 

Chief Executive Officer

 

 

-5-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------